DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Turner on 9/2/2022 in which it was proposed to incorporate the subject matter of claim 20. 
Accordingly, claims 1, 9, and 15 are herein amended, and claim 20 is canceled.

	1. (Currently Amended) A light guide comprising: a light guide material; a gradient refractive index (GRIN) material carried by the light guide material; an in-coupler; and an out-coupler; and an exit pupil expander hologram disposed between the in-coupler and the out-coupler, wherein the exit pupil expander hologram is recorded in the GRIN material.

	9. (Currently Amended) A lens for use in a wearable heads-up display, the lens comprising: a lens material; and a light guide integrated with the lens material, the light guide comprising: a light guide material; a gradient refractive index (GRIN) material carried by the light guide material; an in-coupler; an out-coupler; and an exit pupil expander hologram disposed between the in-coupler and the out-coupler, wherein the exit pupil expander hologram is recorded in the GRIN material. Page 5 of I IU.S. App. No.: 16/670,284
.

	15. (Currently Amended) A wearable heads-up display (WHUD) comprising: a support structure; a light engine carried by the support structure; and a transparent combiner positioned and oriented to appear in a field of view of an eye of a user when the support structure is worn on a head of the user, the transparent combiner comprising: a lens; and a light guide integrated with the lens, the light guide comprising: a light guide material; a gradient refractive index (GRIN) material carried by the light guide material; an in-coupler; an out-coupler; and an exit pupil expander hologram disposed between the in-coupler and the out-coupler, wherein the exit pupil expander hologram is recorded in the GRIN material. Page 5 of I IU.S. App. No.: 16/670,284

	20. (Canceled)

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, D1 (US 20180011324 A1) does not explicitly show an exit pupil hologram recorded in the GRIN material and disposed between the in-coupler and the out-coupler. The prior art when taken alone or in combination does not remedy this deficiency. Therefore the claim is allowable over the prior art.
In re 9, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, D1 (US 20180011324 A1) does not explicitly show an exit pupil hologram recorded in the GRIN material and disposed between the in-coupler and the out-coupler. The prior art when taken alone or in combination does not remedy this deficiency. Therefore the claim is allowable over the prior art.
In re 15, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, D1 (US 20180011324 A1) does not explicitly show an exit pupil hologram recorded in the GRIN material and disposed between the in-coupler and the out-coupler. The prior art when taken alone or in combination does not remedy this deficiency. Therefore the claim is allowable over the prior art.
In re 2-8, 10-14, 16-19, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872